 

 Exhibit 10.1

 

FIRST NATIONAL BANK OF NORTHERN CALIFORNIA

AMENDED AND RESTATED

EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT

 



 

FIRST NATIONAL BANK OF NORTHERN CALIFORNIA

AMENDED AND RESTATED

EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT

 

Effective this 1st day of January 2016 (“Effective Date”), this agreement AMENDS
AND RESTATES the EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT (“Agreement”),
which was originally entered into effective January 1, 2007, and subsequently
amended on December 12, 2008, between FIRST NATIONAL BANK OF NORTHERN CALIFORNIA
(“Bank”), a national bank located in South San Francisco, California, and
organized under the laws of the United States, and TOM MCGRAW (“Executive”), a
member of a select group of management and highly compensated employees of the
Bank. The purpose of this amended and restated Agreement is to memorialize
certain changes agreed to by the Board and the Executive relating to retirement
and change in control.

 

It is intended that the Agreement be “unfunded” for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) and not be
construed to provide income to the participant or beneficiary under the Internal
Revenue Code of 1986, as amended (the “Code”), particularly Section 409A of the
Code and guidance or regulations issued thereunder, prior to actual receipt of
benefits.

 

Article 1

Definitions and Construction

 

Where the following words and phrases appear in the Agreement, they shall have
the respective meanings set forth below, unless their context clearly indicates
to the contrary:

 

1.1“Accrued Liability Balance” shall mean the amount accrued by the Bank to fund
the future benefit expense associated with this Agreement, using the annual plan
discount rate which is defined as the discount rate set forth on Schedule A
hereto.

 

1.2“Beneficiary” shall mean the designated person(s), or the estate of the
deceased Executive, entitled to benefits, if any, upon Executive’s death, as
described under Article 4. Such Beneficiary shall be designated on the
Beneficiary Designation Form attached hereto, and shall be signed and delivered
to the Plan Administrator from time to time, as required.      1.3 “Board” shall
mean the Board of Directors of the Bank.

  

1.4“Change in Control” shall mean a change in ownership or control of the Bank
as defined in Treasury Regulation §1.409A-3(i)(5) or any subsequently applicable
Treasury Regulation.

 

1.5“Code” shall mean the United States Internal Revenue Code of 1986, as
amended.

 

1.6“Disability” shall mean Executive: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months; or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the Bank.
Medical determination of Disability may be made by either the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Bank, provided that the definition of Disability applied under
such Disability insurance program complies with the requirements of Section
409A. Upon the request of the Plan Administrator, the Executive must submit
proof to the Plan Administrator of Social Security Administration’s or the
provider’s determination.

1

 

FIRST NATIONAL BANK OF NORTHERN CALIFORNIA

AMENDED AND RESTATED

EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT

 

 

1.7“Early Involuntary Termination” shall mean that the Bank terminates
Executive’s employment, in writing at any time, and such termination is not due
to Disability, a Termination for Cause, or an approved leave of absence. For
purposes of this Agreement, a Termination for “Good Reason” shall be treated as
an Early Involuntary Termination.

 

1.8“Early Voluntary Termination” shall mean that Executive terminates employment
with the Bank before January 1, 2017, and such termination is not due to death,
Disability, a Termination for Good Reason, or following a Change in Control.

 

1.9“Effective Date” shall mean January 1, 2016.

 

1.10“Normal Retirement Date” shall mean the date on which Executive has a
Separation from Service for any reason (except for “Cause”) from the Bank on or
after January 1, 2017.

 

1.11“Plan Administrator” shall mean the plan administrator described in Article
6.

 

1.12“Plan Year” shall mean each twelve-month period commencing on January 1 and
ending on December 31 of each year. The initial Plan Year shall commence on the
Effective Date of this Plan and end on the following December 31.

 

1.13“Separation from Service” shall mean Executive’s employment with Bank has
terminated and the Executive is not performing significant services for the
Bank. At all times, this definition of Separation from Service shall be applied
consistent with Section 409A of the Internal Revenue Code. For purposes of this
Agreement, whether a termination of employment or service has occurred is
determined based on whether the facts and circumstances indicate that the Bank
and Executive reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Executive would
perform after such date (whether as an Executive or as an independent
contractor) would permanently decrease to no more than twenty percent (20%) of
the average level of bona fide services performed (whether as an Executive or an
independent contractor) over the immediately preceding thirty-six (36) month
period (or the full period of services to the Bank if the Executive has been
providing services to the Bank less than 36 months). Facts and circumstances to
be considered in making this determination include, but are not limited to,
whether the Executive continues to be treated as an Executive for other purposes
(such as continuation of salary and participation in Executive benefit
programs), whether similarly situated service providers have been treated
consistently, and whether the Executive is permitted, and realistically
available, to perform services for other service recipients in the same line of
business. An Executive will be presumed not to have separated from service where
the level of bona fide services performed continues at a level that is fifty
percent (50%) or more of the average level of service performed by the Executive
during the immediately preceding thirty-six (36) month period.

2

 

FIRST NATIONAL BANK OF NORTHERN CALIFORNIA

AMENDED AND RESTATED

EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT

 

 

1.14“Termination for Cause” has that meaning set forth in Article 5.

 

1.15“Termination for Good Reason” shall mean, without the Executive’s express
written consent, the occurrence of any one or more of the following conditions
that results in a material negative change in the employment relationship
between the Bank and the Executive, and shall require an actual Separation from
Service by the Executive within the two-year period following the initial
occurrence of one or more of these conditions. In order for a Separation from
Service to qualify as a Termination for Good Reason, Executive must give notice
to the Bank within 90 days after the condition providing a basis for a
good-reason condition first exists, and Executive must give the Bank 30 days
from receipt of notice to cure the condition. The qualifying conditions are as
follows:

 

(a)A material reduction in the Executive’s Base Salary;

 

(b)Failing to maintain Executive’s amount of benefits under or relative level of
participation in the Bank’s employee benefit or retirement plans, policies,
practices, or arrangements in which the Executive participates as of the
Effective Date of this Agreement, including any perquisite program; provided,
however, that any such change that applies consistently to all executive
officers of the Bank or is required by applicable law shall not be deemed to
constitute Good Reason;

 

(c)Failing to require any Successor Company to assume and agree to perform the
Bank’s obligations hereunder;

 

(d)The occurrence of any one or more of the following events on or after the
announcement of the transaction which leads to a Change of Control and up to
twenty–four (24) calendar months following the effective date of a Change in
Control:

 

(1)Requiring Executive to be based at a location that requires the Executive to
travel at least an additional thirty-five (35) miles per day;

 

(2)Requiring Executive to report to a position which is at a lower level than
the highest level to which Executive reported within the six (6) months prior to
the Change in Control;

 

(3)A material change to or reduction in Executive’s duties, position or
responsibilities; provided that for the purposes of delivery of notice under
Section 1.15, a material change or reduction that occurs incrementally over a
period of time (not to exceed twelve (12) months) shall be deemed to have
occurred when such change or reduction, in the aggregate, becomes material.

3

 

FIRST NATIONAL BANK OF NORTHERN CALIFORNIA

AMENDED AND RESTATED

EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT

 

 

Article 2

Distributions During Lifetime

 

2.1Normal Retirement Benefit. Upon Executive’s Normal Retirement Date while in
the active service of the Bank, the Bank shall distribute to the Executive the
benefit described in this Section 2.1 in lieu of any other benefit under this
Article.

 

2.1.1Amount of Benefit. The benefit under this Section 2.1 is the Accrued
Liability Balance, calculated as of the last day of the month preceding the date
of Separation from Service, as shown on the attached Schedule A. This benefit is
determined by calculating a twenty-year fixed annuity from said Accrued
Liability Balance, crediting interest on the unpaid balance at the annual plan
discount rate, compounded monthly, and paid out according to Section 2.1.2
herein.

 

2.1.2Form and Timing of Benefit. Subject to Section 2.6, the Bank shall
distribute the annual benefit to the Executive in twelve (12) equal monthly
installments, commencing on the first day of the month following the Executive’s
Separation from Service. The annual benefit shall be paid to the Executive for
twenty (20) years (240 months).

 

2.2Early Voluntary Termination Benefit. Upon the Executive’s Early Voluntary
Termination, the Executive shall not be entitled to a benefit under this
Agreement

 

2.3Early Involuntary Termination Benefit. Upon the Executive’s Early Involuntary
Termination prior to January 1, 2017, the Bank shall distribute to the Executive
the benefit described in this Section 2.3 in lieu of any other benefit under
this Article.

 

2.3.1Amount of Benefit. The benefit under this Section 2.3 is the Accrued
Liability Balance, calculated as of the last day of the month preceding the
Executive’s date of Separation from Service. This benefit is determined by
calculating a twenty-year fixed annuity from said Accrued Liability Balance,
crediting interest on the unpaid balance at the annual plan discount rate,
compounded monthly.

 

2.3.2Form and Timing of Benefit. Subject to Section 2.6, the Bank shall
distribute the annual benefit to the Executive in twelve (12) equal monthly
installments, commencing on the first day of the month following the Separation
from Service. The annual benefit shall be distributed to the Executive for
twenty (20) years.

 

2.4Disability Benefit. Upon the Executive’s Disability prior to January 1, 2017,
the Bank shall distribute to the Executive the benefit described in this Section
2.4 in lieu of any other benefit under this Article.

 

2.4.1Amount of Benefit. The benefit under this Section 2.4 is the Accrued
Liability Balance, calculated as of the last day of the month preceding the
Executive’s date of Disability. This benefit is determined by calculating a
twenty-year fixed annuity from said Accrued Liability Balance, crediting
interest on the unpaid balance at the annual plan discount rate, compounded
monthly.

4

 

FIRST NATIONAL BANK OF NORTHERN CALIFORNIA

AMENDED AND RESTATED

EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT

 

 

2.4.2Form and Timing of Benefit. Subject to Section 2.6, the Bank shall
distribute the annual benefit to the Executive in twelve (12) equal monthly
installments, commencing on the first day of the month following the date of
Disability. The annual benefit shall be distributed to the Executive for twenty
(20) years (240 months).    

2.5Change in Control Benefit. Upon a Change in Control followed by the
Executive’s Separation from Service, the Bank shall distribute to the Executive
the benefit described in this Section 2.5 in lieu of any other benefit under
this Article.

 

2.5.1Amount of Benefit. The benefit under this Section 2.5 is the Normal
Retirement Benefit described in Section 2.1.1, except that in the case of a
Change in Control of the Bank prior to December 31, 2017, the Accrued Liability
Balance is the projected Accrued Liability Balance as of December 31, 2017, as
reflected on Schedule A.

 

2.5.2Form and Timing of Benefit. Subject to Section 2.6, the Bank shall
distribute the annual benefit to the Executive in twelve (12) equal monthly
installments, commencing on the first day of the month following Separation from
Service. The annual benefit shall be distributed to the Executive for twenty
(20) years (240 months).

 

2.5.3Excess Parachute Payment If all or any portion of the amounts payable to
the Executive under this Agreement, either alone or together with other payments
which the Executive has the right to receive from the Bank, constitute “excess
parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), that are subject to the excise tax
imposed by Section 4999 of the Code (or similar tax and/or assessment), the Bank
shall be responsible for the payment of such excise tax such that the Executive
is in the same after-tax position as if there were no excise tax (a “gross-up”),
and the Bank (and its successor) shall be responsible for any loss of
deductibility related thereto. The determination of the amount of any such
excise taxes shall be made by the independent accounting firm employed by the
Bank immediately prior to the Change in Control. If at a later date it is
determined (pursuant to final regulations or published rulings of the IRS, final
judgment of a court of competent jurisdiction or otherwise) the amount of excise
taxes payable by the Executive is greater than the amount initially determined,
then the Bank (or its successor) shall pay the Executive an amount equal to the
sum of such additional excise taxes, any interest, fines and penalties resulting
from such underpayment, plus an amount necessary to substantially reimburse the
Executive for any income, excise or other taxes payable by the Executive with
respect to such amounts. The “gross-up” payment described in this Section 2.5.3
shall expire on December 31, 2017, following which the Executive shall have sole
responsibility for any excise tax, income tax, and any other penalty or tax
associated with a payment made under this Agreement.

5

 

FIRST NATIONAL BANK OF NORTHERN CALIFORNIA

AMENDED AND RESTATED

EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT

 

 



2.5.3.1Timing of Payment of Amounts under Section 2.5.3. Payment of any
“gross-up” amounts under this Section 2.5.3 shall be made, if not sooner, by the
end of the Executive’s taxable year next following the Executive’s taxable year
in which the related taxes are remitted to the taxing authority.

 

2.6Restriction on Timing of Distribution. Notwithstanding any provision of this
Agreement to the contrary, distributions under this Agreement to an employee who
is a “specified employee” under Section 409A of the Code at the date of their
Separation from Service may not commence earlier than six (6) months after the
date of a Separation from Service. In the event a distribution is delayed
pursuant to this Section, the originally scheduled distribution shall be delayed
for 6 months, and shall commence instead on the first day of the seventh month
following Separation from Service. If payments are scheduled to be made in
installments, the first six months of installment payments shall be delayed,
aggregated, and paid instead on the first day of the seventh month, after which
all installment payments shall be made on their regular schedule. If payment is
scheduled to be made in a lump sum, the lump sum payment shall be delayed for
six months and instead be made on the first day of the seventh month.

 

2.7Certain Accelerated Payments. In certain limited circumstances the Bank may
make an accelerated distribution to the Executive of deferred amounts, solely to
the extent that such distribution meets the requirements of Section
1.409A-3(j)(4). In order to make such accelerated payments, Bank will notify
Executive of the specific Section 1.409A-3(j)(4) exemption being relied upon by
the Bank in making the accelerated payments.

 

2.8Subsequent Changes to Time and Form of Payment. The Bank may permit a
subsequent change to the time and form of benefit distributions. Any such change
shall be considered made only when it becomes irrevocable under the terms of the
Agreement. Any change will be considered irrevocable not later than 30 days
following acceptance of the change by the Plan Administrator, subject to the
following rules intended to comply with Treasury Regulation 1.409A:

 

(a)the subsequent deferral election may not take effect until at least 12 months
after the date on which the election is made (i.e. If a distribution event
occurs in the interim, the original distribution method must be followed);    

(b)the payment (except in the case of death, disability, or unforeseeable
emergency) upon which the subsequent deferral election is made is deferred for a
period of not less than five years from the date such payment would otherwise
have been paid; and    

(c)in the case of a payment made at a specified time, the election must be made
not less than 12 months before the date the payment is scheduled to be paid.

6

 

FIRST NATIONAL BANK OF NORTHERN CALIFORNIA

AMENDED AND RESTATED

EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT

 

 

Article 3

Distribution Upon Death

 

3.1Death. Upon Executive’s death, this Agreement shall terminate automatically
and no additional payment shall be made. A death benefit is provided under a
separate split dollar arrangement between the Executive and the Bank.

  

Article 4

Beneficiaries

 

[This article intentionally left blank]

 

Article 5

General Limitations

 

5.1Termination for Cause. In the event that Executive’s employment is terminated
for Cause, Executive shall forfeit all rights and benefits under this Agreement.
      “Cause” shall mean (i) the Executive’s willful misconduct, usurpation of
business opportunity or gross negligence related to the Bank; provided that
Executive shall first be given ten (10) days following written notice from the
Board to cure any such breach (to the extent such breach is capable of being
cured); (ii) the Executive’s willful failure to adhere to the reasonable
policies of the Bank or any State of California or federal banking laws
(including the laws, rules, or regulations of the Federal Deposit Insurance
Corporation, the Board of Governors of the Federal Reserve System or the Office
of the Comptroller of the Currency); provided that Executive shall first be
given ten (10) days following written notice from the Board to commence
compliance with such policies or laws to the extent such failure is able to be
complied with subsequently; (iii) the Executive’s unauthorized disclosure to
third parties of any confidential information (including trade secrets) of the
Bank; or (iv) the Executive’s conviction of or entering of a guilty pleas or a
plea of no contest with respect to (A) a felony, (B) any crime involving fraud,
larceny, or embezzlement, or (C) any other crime involving moral turpitude which
is injurious to the reputation of the Bank. No act, or failure to act, by
Executive shall be “willful” unless committed without good faith and without a
reasonable belief that the act or omission was in the best interest of the Bank.

  

Article 6

Administration of Agreement

 

6.1Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Plan Administrator shall also have the
discretion and authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Agreement and
(ii) decide or resolve any and all questions including interpretations of this
Agreement, as may arise in connection with the Agreement, provided that such
amendments and interpretations are made at all times in compliance with Section
409A of the Code.

 

6.2Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.

7

 

FIRST NATIONAL BANK OF NORTHERN CALIFORNIA

AMENDED AND RESTATED

EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT

 

 



6.3Binding Effect of Decisions. The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Agreement, provided that such
decisions or actions are in compliance with Section 409A of the Code.

 

6.4Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
the members of the Plan Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.

 

6.5Bank Information. To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circum-stances of the retirement,
Disability, death, or Separation from Service of the Executive, and such other
pertinent information as the Plan Administrator may reasonably require.

 

6.6Annual Statement. The Plan Administrator shall provide to the Executive,
within one hundred twenty (120) days after the end of each Plan Year, a
statement setting forth the benefits to be distributed under this Agreement.



 

6.7Arbitration.



 

a)Any disagreement, dispute, controversy or claim arising out of or in any way
related to this Agreement or the subject matter thereof or the interpretation
hereof or any arrangements relating hereto or contemplated herein or the breach,
termination or invalidity hereof shall be settled exclusively and finally by
arbitration.

 

b)The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”) then in effect.

 

c)The arbitral tribunal shall consists of one arbitrator. The parties to the
arbitration jointly shall directly appoint such arbitrator within 30 days of
initiation of the arbitration. If the parties shall fail to appoint such
arbitrator as provided above, such arbitrator shall be appointed by the AAA as
provided in the Arbitration Rules and shall be a person who (A) maintains his or
her principal place of business or residence in Northern California and (B) is a
retired judge of the State of California.

 

d)The arbitration shall be conducted in San Francisco, California, or in any
other city of the United States of America as the parties to the dispute may
designate by mutual written consent.

8

 

FIRST NATIONAL BANK OF NORTHERN CALIFORNIA

AMENDED AND RESTATED

EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT

 

 



e)Any decision or award of the arbitral tribunal shall be final and binding upon
the parties to the arbitration proceeding. The parties hereto hereby waive to
the extent permitted by law any rights to appeal or to review of such award by
any court or tribunal. The parties hereto agree that the arbitral award may be
enforced against the parties to the arbitration proceeding or their assets
wherever they may be entered in any court having jurisdiction thereof.

 

6.8Attorneys’ Fees and Gross Ups. In the event of any arbitration or litigation
concerning any controversy, claim or dispute between the parties hereto, arising
out of or relating to this Agreement or the breach hereof, or the interpretation
hereof, (a) each party shall pay his own attorneys’ arbitration fees incurred;
(b) the prevailing party shall be entitled to recover from the other party
reasonable expenses, attorneys’ fees and costs incurred in the enforcement or
collection of any judgment or award rendered. The “prevailing party” means any
party (one party or both parties, as the case may be) determined by the
arbitrator(s) or court to be entitled to money payments from the other, not
necessarily the party in whose favor a judgment is rendered. To the extent that
the reimbursement of any expenses or the provision of any in-kind benefits under
this Agreement is subject to Section 409A, (i) the amount of such expenses
eligible for reimbursement, or in-kind benefits to be provided, during any one
calendar year shall not affect the amount of such expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year
(provided, that, this clause (i) will not be violated with regard to expenses
reimbursed under any arrangement covered by Code Section 105(b) solely because
such expenses are subject to a limit related to the period the arrangement is in
effect); (ii) reimbursement of any such expense shall be made by no later than
December 31 of the year following the calendar year in which such expense is
incurred; and (iii) Employee’s right to receive such reimbursements or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.

 

6.9Trust. Notwithstanding the unfunded nature of this Agreement, the Bank and
the Executive acknowledge and agree that, in the event of a Change in Control,
upon request of the Executive, or in the Bank’s discretion if the Executive does
not so request and the Bank nonetheless deems it appropriate, the Bank may
establish, not later than the effective date of the Change in Control, a Rabbi
Trust or multiple Rabbi Trusts (the “Trust” or “Trusts”) upon such terms and
conditions as the Bank, in its sole discretion, deems appropriate and in
compliance with applicable provisions of the Code, in order to permit the Bank
to make contributions and/or transfer assets to the Trust or Trusts to discharge
its obligations pursuant to this Agreement. The principal of the Trust or Trusts
and any earnings thereon shall be held separate and apart from other funds of
the Bank to be used exclusively for discharge of the Bank’s obligations pursuant
to this Agreement and shall continue to be subject to the claims of the Bank’s
general creditors until paid to the Executive in such manner and at such times
as specified in this Agreement.

9

 



FIRST NATIONAL BANK OF NORTHERN CALIFORNIA

AMENDED AND RESTATED

EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT



 

Article 7

Claims and Review Procedures

 

7.1Claims Procedure. An Executive or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be
distributed shall make a claim for such benefits as follows:

 

7.1.1Initiation – Written Claim. The claimant initiates a claim by submitting to
the Plan Administrator a written claim for the benefits.

 

7.1.2Timing of Plan Administrator Response. The Plan Administrator shall respond
to such claimant within 90 days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.

 

7.1.3Notice of Decision. If the Plan Administrator denies part or all of the
claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

(a)The specific reasons for the denial;    

(b)A reference to the specific provisions of the Agreement on which the denial
is based;    

(c)A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;    

(d)An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and    

(e)A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.    

7.2Review Procedure. If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:

 

7.2.1Initiation – Written Request. To initiate the review, the claimant, within
60 days after receiving the Plan Administrator’s notice of denial, must file
with the Plan Administrator a written request for review.

 

7.2.2Additional Submissions – Information Access. The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

7.2.3Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

10

 

FIRST NATIONAL BANK OF NORTHERN CALIFORNIA

AMENDED AND RESTATED

EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT

 

 



7.2.4Timing of Plan Administrator Response. The Plan Administrator shall respond
in writing to such claimant within 60 days after receiving the request for
review. If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
response period by an additional 60 days by notifying the claimant in writing,
prior to the end of the initial 60-day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.

 

7.2.5Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 

(a)The specific reasons for the denial;    

(b)A reference to the specific provisions of the Agreement on which the denial
is based;    

(c)A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and    

(d)A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

Article 8

Amendments and Termination

 

This Agreement may be amended or terminated only by a written agreement signed
by the Bank and the Executive. Additionally, the Bank may unilaterally amend
this Agreement to comply with mandatory directives from its primary federal
regulator or as a result of changes in tax or other law governing this Agreement
that would be materially detrimental to the Bank. In the event of such an
amendment, the Bank shall give Executive 30 days written notice of its intent to
make such a change, and Executive shall be given a reasonable opportunity to
seek legal advice concerning the impact of such a change. No such amendment
shall reduce or eliminate Executive’s vested benefit.

 

Article 9

Miscellaneous

 

9.1Binding Effect. This Agreement shall bind the Executive and the Bank, and
their beneficiaries, survivors, executors, administrators and transferees.

 

9.2No Guarantee of Employment. This Agreement is not a contract for employment.
It does not give the Executive the right to remain as an employee of the Bank,
nor does it interfere with the Bank’s right to discharge the Executive. It also
does not require the Executive to remain an employee nor interfere with the
Executive’s right to terminate employment at any time.

 

9.3Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

11

 

FIRST NATIONAL BANK OF NORTHERN CALIFORNIA

AMENDED AND RESTATED

EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT

 

 



9.4Tax Withholding. The Bank shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement. The Executive
acknowledges that the Bank’s sole liability regarding taxes is to forward any
amounts withheld to the appropriate taxing authority(ies).

 

9.5Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of the State of California, except to the extent preempted by the laws
of the United States of America.

 

9.6Unfunded Arrangement. The Executive and Beneficiary are general unsecured
creditors of the Bank for the distribution of benefits under this Agreement. The
benefits represent the mere promise by the Bank to distribute such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive’s life or other informal funding asset
is a general asset of the Bank to which the Executive and Beneficiary have no
preferred or secured claim.

 

9.7Reorganization. The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm, or person unless such succeeding or continuing bank, firm, or person
agrees to assume and discharge the obligations of the Bank under this Agreement.
Upon the occurrence of such event, the term “Bank” as used in this Agreement
shall be deemed to refer to the successor or survivor bank.

 

9.8Entire Agreement. This Agreement constitutes the entire agreement between the
Bank and the Executive as to the subject matter hereof. No rights are granted to
the Executive by virtue of this Agreement other than those specifically set
forth herein.

 

9.9Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

 

9.10This Section 9.10 is intentionally left blank.

 

9.11Headings. Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any of its
provisions.

 

9.12Validity. In case any provision of this Agreement shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal and invalid provision has never been inserted herein.

12

 

FIRST NATIONAL BANK OF NORTHERN CALIFORNIA

AMENDED AND RESTATED

EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT

 

 

9.13Notice. Any notice or filing required or permitted to be given to the Bank
or Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

First National Bank of Northern California

975 El Camino Real

South San Francisco, CA 94080



9.14Opportunity to Consult with Independent Advisors. The Executive acknowledges
that he has been afforded the opportunity to consult with independent advisors
of his choosing including, without limitation, accountants or tax advisors and
counsel regarding both the benefits granted to him under the terms of this
Agreement and the (i) terms and conditions which may affect the Executive’s
right to these benefits and (ii) personal tax effects of such benefits
including, without limitation, the effects of any federal or state taxes,
Section 280G or 4999 of the Code, Section 409A of the Code and guidance or
regulations thereunder, and any other taxes, costs, expenses or liabilities
whatsoever related to such benefits, which, with the exception discussed in
Section 2.5.3 herein, in any of the foregoing instances the Executive
acknowledges and agrees shall be the sole responsibility of the Executive
notwithstanding any other term or provision of this Agreement. The Executive
further acknowledges and agrees that the Bank shall have no liability whatsoever
related to any such personal tax effects, with the exception of the
reimbursement provision in Section 2.5.3, which shall be subject to
reimbursement by the Bank, or other personal costs, expenses, or liabilities
applicable to the Executive and further specifically waives any right for
himself or herself, and his or her heirs, beneficiaries, legal representatives,
agents, successor and assign to claim or assert liability on the part of the
Bank related to the matters described above in this Section 9.14. The Executive
further acknowledges that he has read, understands and consents to all of all of
the terms and conditions of this Agreement, and that he enters into this
Agreement with a full understanding of its terms and conditions.

 

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.

        EXECUTIVE:   BANK:             FIRST NATIONAL BANK OF NORTHERN
CALIFORNIA             By   (Name of Executive)           Title:  

13

 

FIRST NATIONAL BANK OF NORTHERN CALIFORNIA

AMENDED AND RESTATED

EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT

 

 

Tom McGraw
Schedule A
(Discount Rate = 5.75%)

 

   Beginning          Ending         Accrued         Accrued   Monthly    
Liability   Service   Imputed   Liability   Expense  Date  Balance   Cost  
Interest   Balance   Recognition                        January, 2016 
$471,216.06   $11,067.76   $2,257.91   $484,541.73   $13,325.67  February, 2016 
 484,541.73    11,067.76    2,321.76    497,931.25    13,389.52  March, 2016 
 497,931.25    11,067.76    2,385.92    511,384.93    13,453.68  April, 2016 
 511,384.93    11,067.76    2,450.39    524,903.08    13,518.15  May, 2016 
 524,903.08    11,067.76    2,515.16    538,486.00    13,582.92  June, 2016 
 538,486.00    11,067.76    2,580.25    552,134.01    13,648.01  July, 2016 
 552,134.01    11,067.76    2,645.64    565,847.41    13,713.40  August, 2016 
 565,847.41    11,067.76    2,711.35    579,626.52    13,779.11  September,
2016   579,626.52    11,067.77    2,777.38    593,471.67    13,845.15  October,
2016   593,471.67    —    —    593,471.67    —  November, 2016   593,471.67  
 —    —    593,471.67    —  December, 2016   593,471.67    —    —  
 593,471.67    —  January, 2017   593,471.67    —    —    593,471.67    — 
February, 2017   593,471.67    —    —    593,471.67    —  March, 2017 
 593,471.67    —    —    593,471.67    —  April, 2017   593,471.67    —    —  
 593,471.67    —  May, 2017   593,471.67    —    —    593,471.67    —  June,
2017   593,471.67    —    —    593,471.67    —  July, 2017   593,471.67    —  
 —    593,471.67    —  August, 2017   593,471.67    —    —    593,471.67    — 
September, 2017   593,471.67    —    —    593,471.67    —  October, 2017 
 593,471.67    —    —    593,471.67    —  November, 2017   593,471.67    —  
 —    593,471.67    —  December, 2017   593,471.67    —    —    593,471.67    — 

14